Appeal by defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered January 6, 1984, convicting him of attempted murder in the second degree, criminal use of a firearm in the first degree, assault in the first degree and reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s challenges as to the voluntariness and factual sufficiency of his guilty plea allocution are without merit. The record clearly establishes that the court engaged in extensive questioning of defendant to ensure that he understood the ramifications of his plea and was entering it voluntarily. There is no evidence that the plea was the product of anything other than defendant’s own informed and voluntary decision (see, People v Harris, 61 NY2d 9; People v Wooley, 108 AD2d 887).
Additionally, the factual allocution by defendant clearly made out the necessary elements of the crimes to which he pleaded guilty. Finally, his bald and unsubstantiated allegations during the sentencing proceedings that the court and defense counsel had conspired against him are clearly specious and wholly unsupported by the record. Therefore, the court did not abuse its discretion in denying defendant’s motion to withdraw his plea (see, People v Dixon, 29 NY2d 55; People v Schiskie, 24 AD2d 807)
We have considered defendant’s remaining contentions and find them to be without merit or unpreserved for review. Mangano, J. P., Bracken, Niehoff and Fiber, JJ., concur.